Citation Nr: 0614313	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for a left wrist ganglion 
cyst, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran





ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The Board first considered this 
appeal in January 2005 and determined that additional 
development was required. The matter was remanded, and the RO 
performed all requested development.  The veteran testified 
during a hearing before a Decision Review Officer in December 
2003, and the certified transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



REMAND

The veteran alleges that he intermittently experiences pain 
over the back of his left hand that radiates to the radial 
side of his wrist and hand.  He also describes a sharp pain 
in the knuckle joints of his thumb, index and middle fingers.  
He complains of swelling, cramping, tingling, stiffness, 
numbness, and weakness of his wrist, thumb and fingers.  He 
avers that his symptoms have increased in frequency.  

In the veteran's August 2003 substantive appeal, he averred 
that a VA physician diagnosed progressive arthritis of the 
veteran's left wrist.  In November 2004, the veteran alleged 
that a VA neurologist identified an anomaly in the 
disposition of the veteran's left thumb.  

The veteran's medical records indicate that, in October 2004, 
a VA physician advised the veteran to schedule a consultation 
with a rheumatologist to evaluate abnormal nerve conduction 
tests.  Physicians scheduled the veteran for necessary 
testing preliminary to that referral, but the veteran did not 
report to appointments in January, February, and March 2005.

In October 2005, the veteran complained that his symptoms had 
worsened.  Electromyograph and x-ray images of the veteran's 
left wrist revealed no abnormalities.  The physician could 
not identify the etiology of left hand pain but opined that 
the veteran's symptoms could be related to early degenerative 
joint disease or tendonitis.  

Medical evidence of record suggests a possible worsening of 
the veteran's symptoms, potentially aggravated by 
degenerative changes or inflammatory disease; however, there 
is insufficient evidence of record to determine the severity 
of the veteran's left wrist disability.  Therefore, the Board 
finds that additional medical development is required to 
determine whether the veteran is entitled to a rating higher 
than 10 percent for a history of ganglion cyst.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  In 
the present appeal, the veteran was provided notice of the 
type of information and evidence needed to substantiate a 
claim for service connection, but he was not provided notice 
of the evidence necessary to establish the degree of 
disability or the effective date of an award.  

Accordingly, the case is REMANDED for the following action:

1.  Provide corrective VCAA notice that 
includes an explanation as to the 
information or evidence needed to 
establish the degree of disability and the 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.  Schedule the veteran for an 
examination with a rheumatologist to 
assess the nature and severity of his 
current left wrist disability.  The claims 
file must be made available to and 
reviewed by the examiner.  The examiner 
should perform all necessary testing and 
render all appropriate diagnoses.  The 
examiner should state whether it is at 
least as likely as not that any left wrist 
impairment is attributable to the 
veteran's history of ganglion cyst.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  

3.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





